Citation Nr: 1142809	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss. 

2.  Entitlement to an initial compensable rating for residuals of an injury to the fifth toe on the left foot.  

3.  Entitlement to an initial compensable rating for residuals of an injury to the fifth finger of the right hand.  

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a cognitive or acquired psychiatric disorder (claimed as a chronic mental disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to September 1990, August to December 1991 and from November 1997 to March 1998. 

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled to testify before a Veterans Law Judge in February 2010, but failed to appear.  Absent a showing of good cause as to why he failed to report, VA's obligation to provide him with a hearing before the Board has been met.  38 C.F.R. § 20.700 (2011).
 
The issue of entitlement to service connection for a cognitive or acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire rating period, the Veteran's hearing loss has been manifested by no more than Level I in either ear.

2.  The Veteran's injury to the fifth toe on his left foot has been characterized by numbness and sensitivity to cold weather; a foot injury that is moderate in nature has not been shown.  

3.  The Veteran's injury to the fifth finger on his right hand, his dominant hand, is characterized by complaints of numbness; a noncompensable rating for musculoskeletal disorders to the fifth finger is the highest rating allowable, and incomplete paralysis of the ulnar nerve that is mild in nature has not been shown.  

4.  In an unappealed decision dated in August 2004, the RO denied service connection for a chronic mental disorder (claimed as memory loss) on the basis that there was no competent evidence showing that the Veteran suffered from a chronic mental or acquired psychiatric disorder.

5.  Evidence received since the September 2004 decision raises a reasonable possibility of substantiating the claim of service connection for a cognitive or acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

2.  The criteria for an initial compensable rating for residuals of an injury to the fifth toe on the left foot have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5284 (2011).

3.  The criteria for an initial compensable rating for residuals of an injury to the fifth finger of the right hand have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5227, 5230, 4.124a, DC 8516 (2011).

4.  The August 2004 rating decision that denied service connection for a chronic mental disorder is final. 38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104(a) , 20.302(b) (2011).

5.  Evidence received subsequent to the August 2004 rating decision is new and material. 38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a) , 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's left foot and right hand claims arise from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA for these claims.

With regard to his hearing loss claim, the Board notes that the Veteran was not notified as to what evidence is necessary to warrant an increase in his previously assigned disability rating.  However, evidence indicates that the Veteran has actual knowledge of the basic tenets for establishing entitlement to an increased rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Specifically, at his hearing before a Decision Review Officer at the RO in May 2009, the Veteran specifically asserted that his hearing had become worse since the time of the last rating decision.  Moreover, he provided testimony regarding the additional functional limitations brought about by his worsened hearing.  Thus, the Board determines that the noted deficiency did not result in prejudice to the appellant, based on his knowledge that he must show that his hearing loss has become worse.  He has not asserted that he has been prejudiced by not receiving this notice.  Accordingly, remanding the case for additional notice would merely serve to unnecessarily delay adjudication of the claim.  Therefore, adequate notice was provided to the appellant, and there has been compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in June 2006.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records as well as the records submitted in conjunction with a claim to the SSA.  The Veteran also submitted statements from family members regarding his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Next, in May 2009, the Veteran was provided an opportunity to set forth his contentions during the hearing before a DRO at the RO.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2009 hearing, the DRO identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding how his symptoms have worsened regarding his hearing (T. at 3-5), left foot (T. at 5-6) and fingers on the right hand (T. at 7-8).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA examinations with respect to the relevant issues on appeal were obtained in February and March 2007, as well as in June 2009.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these examinations are adequate for adjudication purposes.  Specifically, each of the examiners reviewed the Veteran's medical records and claims file, and also elicited statements from the Veteran himself regarding his disabilities.  

The Board has specifically noted the holding by the Court that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In compliance with Martinak, the VA examiner in June 2009 specifically discussed with the Veteran about the functional effects of his hearing loss.  

Recognition is given to the fact that the Veteran's last VA examinations of his claimed disabilities are now over two years old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the VA examinations in June 2009.  The Veteran does not contend otherwise.

Recognition is given to the fact that it appears that the Veteran's claims file was not available for review in connection with the June 2009 examinations that were conducted with respect to the Veteran's fingers and toes.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Here, although the claims file was not reviewed, the examinations were thorough, well reasoned, and included all the evidence necessary to properly evaluate those disorders.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, the Board is reopening the Veteran's claim for service connection for a cognitive or acquired psychiatric disorder and remanding it for further development.  Because the claim has been reopened, any deficiency regarding notice of the basis for a prior final denial of a claim, or what information or evidence is necessary to reopen a claim, is not prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). For this reason, no further discussion of VA's duties to notify and assist is required at this time.

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

On the other hand, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran has been service-connected for bilateral hearing loss since a rating decision in October 1990 with a noncompensable disability rating.  In May 2006, he submitted a claim seeking an increased rating for this disability.  After this claim was denied by the RO in May 2007 he subsequently filed a timely notice of disagreement with this decision and the issue is now on appeal.    

Next, in a September 2006 decision, the Veteran was granted service connection for residuals of injuries to the fifth toe on his left foot and to the fifth finger of his right hand.  However, he has disagreed with the noncompensable ratings assigned and have also been certified on appeal.  They are each addressed below.  

Bilateral Hearing Loss

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.

The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2011).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

Since submitting his claim for an increased rating, the Veteran has undergone three audiological evaluations.  Specifically, at a VA examination in February 2007, the Veteran's pure tone thresholds, in decibels, were as follows:


(CONTINUED NEXT PAGE)




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
55
55
34
LEFT
5
55
55
35
38

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  
Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment. Similarly, his left ear is also at Level I impairment. Applying these results to Table VII, a noncompensable evaluation is assigned.

Next, at a December 2007 audiological evaluation, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
55
45
35
30
LEFT
55
35
30
35
39

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  
Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment. Similarly, his left ear is also at Level I impairment. Applying these results to Table VII, a noncompensable evaluation is assigned.

Finally, at a VA examination in June 2009, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
20
50
50
33
LEFT
10
50
50
40
38

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  
Based on the evidence above, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment. Similarly, his left ear is also at Level I impairment. Applying these results to Table VII, a noncompensable evaluation is assigned.

As noted above, the Board is limited in evaluating hearing loss primarily to the mechanical application of the rating schedule under the specified testing methods. In this case, the Board finds that the noncompensable evaluation currently-assigned for bilateral hearing loss accurately reflect his disability as contemplated under the VA rating criteria throughout the rating period on appeal.  Additionally, as there is no showing of an exceptional pattering of hearing impairment under Table VIa, the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not applicable.  Therefore, given these audiometric results, an increased rating for bilateral hearing loss is not warranted. 

Fifth Toe of the Left Foot

Next, the Veteran currently has a noncompensable rating for residuals of an injury to the fifth toe of his left foot under 38 C.F.R. § 4.71a, DC 5284 (addressing general foot injuries).  The Board notes at the outset the Schedule for Rating Disabilities does contain Diagnostic Codes and criteria specifically addressing disabilities of the toes.  See 38 C.F.R. § 4.71a, DCs 5170-5173.  However, those evaluations are assigned based on amputations of the toes and are not for application here.  The Board finds that DC 5284 is the most appropriate Diagnostic Code with which to evaluate the Veteran's disability.

Accordingly, in order to warrant a compensable rating for residuals of an injury to the fifth toe on the left foot, the evidence must show a foot injury that is "moderate" in nature (10 percent under DC 5284).  Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2011).  Although physicians are known to use such terminology in their reports, this is not dispositive of an issue, and the Board will make its own determinations of severity based on an evaluation of all evidence of record.  38 C.F.R. §§ 4.2, 4.6 (2011).

In this case, the Board determines that a compensable rating is not warranted, as a foot injury that is "moderate" in nature has not been shown.  First, the evidence does not indicate that the Veteran has received any treatment for this injury since leaving active duty.  Moreover, based on what was observed during two VA examinations, his resulting symptomatology appears mild at best.   Specifically, at a VA examination in March 2007, the Veteran complained of foot pain in the left foot when the weather was cold.  He denied experiencing any fatigueability or the use of any corrective devices.  There was no evidence of functional limitations or evidence of abnormal weight bearing.  Indeed, the residual disability was described as only being "mild".  

At a second VA examination in June 2009, the Veteran again stated that he experiences pain in his foot at low temperatures.  No defect of the feet or toes was identified.  Notably, there was no evidence of painful motion, swelling, tenderness, or weakness.  An X-ray of the left foot indicated normal left toes.  The examiner added that the Veteran's subjective statement of cold sensitivity did not represent a diagnosed disability.

In considering this disability, the Board recognizes that VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). However, the applicable rating criteria do not provide for a disability rating based on loss of range of motion and, if entitlement to an increased rating is not reliant on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).   

Emphasis is also placed on the fact that DC 5172 provides that the amputation of any toe, other than the great toe, without metatarsal involvement commands the assignment of a noncompensable rating.  A compensable rating is assigned when there is removal of the metatarsal head.  The Veteran retains the use of his left little toe with only subjective complaints of cold sensitivity.  Such symptomatology is not found to be analogous to an amputation of the toe.

In short, the evidence indicates that the Veteran's injury to the fifth toe on his left foot has resulted in residual symptoms that are very mild at best.  Therefore, as a left foot injury that is moderate in nature has not been shown, a compensable rating is not warranted on this basis.  

Fifth Finger on the Right Hand

The Veteran is also service connected for residuals of an injury to the fifth finger of his right hand with a noncompensable disability rating under 38 C.F.R. § 4.71a, DC 5230 (regarding limitation of motion of the 4th and fifth fingers) as well as under 38 C.F.R. § 4.124a, DC 8515 (addressing paralysis of the median nerve).  

There are a number of diagnostic codes that are potentially applicable under 38 C.F.R. § 4.71a.  Specifically, DC 5227 is for application when there is ankylosis of either the fourth or fifth finger and DC 5230 is for application where there is limitation of motion in the fourth or fifth finger.  However, in both cases, a noncompensable rating is the maximum allowable rating regardless of the type of ankylosis or how severe the limitation may be.  

The Board again notes that, while VA must generally consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes, the applicable rating criteria here do not provide for a disability rating in excess of noncompensable for loss of range of motion.  Additionally, when increased ratings are not reliant on limitation of motion symptomatology, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See DeLuca, 8 Vet. App. at 202; Johnston, 10 Vet. App. at 85.   Therefore, a compensable rating is not for application under these diagnostic codes. 

Consideration has also been given to DC 5156, which pertains to amputation of the little finger.  Under DC 5156, a 10 percent rating is assigned when there is an amputation without metacarpal resection.  The assignment of an analogous rating would be inappropriate in the present case.  Notably, the report of the June 2009 VA examination indicated that the Veteran retained active motion of the right little finger without any limitation of function.  Repetitive motion did not change that result.  There was also no evidence of pain on motion.  The Veteran clearly derives greater function from his finger than if the finger was removed/amputated.

Next, it is not clear that the Veteran has been service connected for any neurological disorders stemming from his little finger injury.  However, as the RO considered entitlement to a rating based on the neurological effects of his injury, the Board also considers whether a compensable rating is warranted on this basis.  Contrary to the May 2007 decision, the Board notes that sensory functioning in the fifth finger of the hand is controlled by the dorsal branch of the ulnar nerve, and not the median nerve.  See Gray's Anatomy, 892 (39th Ed. 2005).  Therefore, any neurological disorder is most appropriately rated under 38 C.F.R. § 4.124a, DC 8516 (addressing paralysis of the ulnar nerve), rather than DC 8515.  

In order to warrant a compensable rating under this diagnostic code, the evidence must show incomplete paralysis of the ulnar nerve that is mild in nature (10 percent).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).  Although the Veteran is right-handed, ratings under this diagnostic code are not dependent on whether the disability is to the dominant or non-dominant hand.  

However, based on the evidence of record, an increased rating is also not warranted on this basis.  Specifically, in a March 2007 VA examination, the Veteran complained of numbness and decreased feeling in the right little finger.  Although, as was noted at a later VA examination in June 2009, there was no actual limitation of motion, nor was there any decrease in hand strength or dexterity.  The examiner also concluded that there were no effects on daily activity.  Indeed, to assign the Veteran a 10 percent rating for the neurological involvement of the little finger would be analogous to assigning a rating for amputation of the finger.  Such is clearly not supported by the record.

Therefore, given that there is no diagnostic code that allows for a compensable evaluation for non-amputation injuries to the fifth finger of the right hand and, given that incomplete paralysis of the finger or hand to a mild level has not been shown, a compensable rating is not warranted.  

With regard to all three claims, the Board has also considered the Veteran's statements, as well as the statements provided by family members, that his disabilities are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's disabilities were applied to the applicable rating criteria, general counsel opinions, and case law.  While his right hand disability rating is the highest possible for under the relevant diagnostic codes, the evidence does not indicate that the rating codes are necessarily inadequate to properly rate this disability.  

Also, regarding his hearing loss claim, the Court holding in Martinak, 21 Vet. App. at 455, was predominantly in the contest of extra-schedular considerations.  However, at the June 2009 VA examination, the Veteran denied any functional effects due to his hearing loss.    

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's service-connected disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence indicating that he is unemployable due to his service-connected disabilities.  The competent evidence of record establishes that he has not worked since 2003.  However, his assertions of unemployability have been attributed to his nonservice-connected psychiatric disorders rather than to his service-connected disabilities.  The question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence. When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material." Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the new and material evidence must be presented or secured since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993). 

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a). 

The Veteran filed a claim for service connection for memory problems in March 2004.  He attributed the problems to his in-service exposure to chemicals.  The claim was denied in an August 2004 rating decision.  In pertinent part, the RO concluded that entitlement to a chronic mental disorder (memory loss) was not warranted because no evidence of a current problem.  Emphasis was placed on the fact that the Veteran had failed to report for a scheduled VA examination.  The Veteran did not appeal the August 2004 decision and it became final.

Recognition is given to the fact that the RO received copies of VA treatment records dated in October 2003 showing diagnoses of PTSD and depression.  However, that evidence was not received by the Board until 2009, which was well beyond the one year period for appealing the August 2004 decision had expired.  Application of 38 C.F.R. § 3.156(b) would therefore be inappropriate.  But see Buie v. Shinseki, 24 Vet. App. 242 (2010) (held that if material statements or evidence are submitted within one year of the corresponding regional office decision, the Board should consider whether the statements included the submission of new and material evidence).  

Consideration has also been given to the long-held precedent that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  However, as discussed the VA treatment records actually predated the August 2004 decision.  They existed at the time of the decision and were simply not obtained.  The receipt of the 2003 VA treatment records does not vitiate the finality of the August 2004 decision.

The Veteran filed to reopen his claim for service connection for a mental disorder in September 2006.  The claim was denied in a May 2007 rating decision. The RO determined that the evidence presented was new and material to reopen the claim for service connection.  However, the claim was denied on its merits. 

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 (1995).

Evidence received since the August 2004 rating decision includes VA and non-VA treatment records that document the Veteran's diagnosis and treatment for depression, anxiety, and posttraumatic stress disorder (PTSD).  The records are clearly "new" as they did exist at the time of the August 2004 decision.  This evidence is also "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the presence of a current disability.  The Veteran also presented evidence, in the form of oral testimony, relating his mental disorder (described as dementia) to his known exposure to chemicals in service.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cognitive or acquired psychiatric disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Because the Veteran has presented both new and material evidence, the claim is reopened.  Having reopened the claim, the Board finds the claim requires remand for further development.

ORDER

A compensable rating for bilateral hearing loss is denied. 

An initial compensable rating for residuals of an injury to the fifth toe on the left foot is denied.  

An initial compensable rating for residuals of an injury to the fifth finger of the right hand is denied.  

New and material evidence to reopen the claim of service connection for a cognitive or acquired psychiatric disorder has been presented; to this extent, the appeal is granted. 


REMAND

With regard to the Veteran's claim for an acquired psychiatric disorder, the Board has determined that additional development is required prior to adjudication.  

As an initial matter, although the Veteran's claim was initially characterized as one for memory loss, the Court has held that, while a claimant may describe only one particular psychiatric disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Rather, VA should consider the Veteran's claim as one for any psychiatric disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim. Id. 

In this case, the evidence indicates that the Veteran has been diagnosed with PTSD, depression and bipolar disorder in addition to his claimed memory problems.  Accordingly, it is appropriate that service connection should be considered for all of these related disorders.  

However, the evidence necessary to establish entitlement to service connection for PTSD is different than it is for other psychiatric disorders.  Compare 38 C.F.R. § 3.303 with 38 C.F.R. § 3.304(f).  While the Veteran has received VCAA notice as to what evidence is necessary to establish service connection under 38 C.F.R. § 3.303, he has not received notice as to what evidence is necessary to establish service connection for PTSD.  Therefore, a notice letter informing the Veteran of the requirements of 38 C.F.R. § 3.304(f) should be provided.

Additionally, given that the Veteran now has proof of a clinically diagnosed psychiatric disorder, he should be afforded a VA examination in order to determine whether his psychiatric disorders are related to active duty service.  Of particular note, in July 1989, he sought treatment for what was characterized as a "nervous stomach."  

Moreover, it is the Veteran's primary contention that his psychiatric disorders stem from chemical exposure while on active duty.  In this regard, his service treatment records clearly indicate that he was exposed to a number of different chemicals such as petroleum, lead, chromic acid and the decontaminating agent DS-2.  While there is no clinical evidence in the record linking psychiatric disorders to chemical exposure, the service treatment records appear to contemplate this possibility.  Specifically, he was evaluated in May 1989 for symptoms of lightheadedness, decreased memory and a "foggy feeling."  Moreover, a semiannual surveillance summary conducted following chemical exposure did consider "mental status" as a potential area affected. 

Therefore, although the evidence currently does not indicate a link between the Veteran's psychiatric disorders and his chemical exposure, the service treatment records do indicate that such a relationship is at least possible.  Therefore, an opinion should be obtained regarding this relationship.  
     



Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA-compliant notice addressing the evidence required to substantiate a claim for entitlement to service connection for PTSD under 38 C.F.R. § 3.304(f).  

If, the Veteran provides a stressor statement relating to his PTSD, and the stressors are of sufficient specificity, the RO should attempt to corroborate his allegations with the appropriate research facilities.  If the stressors are of inadequate specificity to be verified, such a determination should be noted in the record. 

2.  Acquire all available VA treatment records for the Veteran from the VA Medical Center in Bay Pines, Florida.  All records since February 2007 as well as any prior records not already of record should be associated with the claims file.

The Veteran should also be requested to provide any information regarding additional treatment records that he may have in his possession relating to his psychiatric disorders.  If he has received additional treatment since this claim was certified for appeal, the RO should attempt to acquire the associated records, after obtaining the Veteran's authorization.

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any acquired psychiatric disorder that may exist.  The entire claims file, to include a complete copy of this remand, should be made available and reviewed by the examiner. Such review should be noted in the record.

If a diagnosis of PTSD is warranted, the examiner should provide a statement as whether it is due to a specific stressor event.  For purposes of the examination, the examiner may presume the Veteran's allegations of any stressor events to be credible and should not consider whether such events can be corroborated.  

Regarding any other diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that any acquired psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's active service, and specifically to his conceded chemical exposure.  

Any opinions provided by the examiner should be accompanied by a thorough reasons and bases. If the examiner is unable to provide such an opinion without resorting to speculation or for any other reason, an adequate explanation should be provided as to why such an opinion cannot be provided.  Such explanations may include, but are not limited to, limited experience in the specific medical field or the need for additional tests.

4.  After completing the above, and any other development deemed necessary, the RO should readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


